Citation Nr: 1310144	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-48 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis and rhinitis.

2.  Entitlement to service connection for degenerative joint disease of the low back.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center, in Washington, DC. 

REMAND


On the claim of service connection for sinusitis and rhinitis, sinusitis was noted on entrance examination, and the evidence of record is insufficient to decide the claim on the applicable theories of service connection and further development under the duty to assist is needed.  

On the claim of service connection for degenerative joint disease of the low back, the evidence of record is insufficient to decide the claim on the applicable theories of service connection and further development under the duty to assist is needed.
Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records.






2.  Ask the Department of Army to identify the type of gas that would have been used in training recruits during basic training at Fort Polk from May to June 1966.

3.  Afford the Veteran a VA examination to determine:

Whether sinusitis, which preexisted service, was aggravated by service. 

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.

Aggravation is not conceded if there was no increase in the preexisting condition on the basis of the evidence, pertaining to the manifestation of the disability before, during, and after service. 

If the preexisting sinusitis increased in severity in service, is there undebatable evidence that the increase in the preexisting condition during service was due to the natural progress of the preexisting condition. 

The Veteran's file must be made available to the VA examiner for review.

4.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that degenerative joint disease of the low back is caused by or aggravated service-connected degenerative disc disease of the low back? 

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.

The Veteran's file must be made available to the VA examiner for review. 

5.  On completion of the development, the claims should be adjudicated.  If any benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


